Citation Nr: 0520266	
Decision Date: 07/25/05    Archive Date: 08/03/05

DOCKET NO.  02-14 024	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for osteoarthritis of the 
lumbar spine to include the question of whether new and 
material evidence has been submitted to reopen a claim..


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Ella Krainsky, Associate Counsel






INTRODUCTION

The veteran had active service from February 1971 to 
September 1972. He was also a member of the Army National 
Guard from May 1985 to November 1987 and, as pertinent to 
this appeal, had a period of active duty for training in June 
1985.

This appeal arises from a July 2002 rating decision by the 
Nashville, Tennessee Regional Office (RO) of the Department 
of Veterans' Affairs which determined that new and material 
evidence had been submitted to reopen a previously denied 
claim, but then continued the denial of service connection 
for osteoarthritis, lumbar spine.   The issue of service 
connection will be addressed in the REMAND appended to this 
decision.


FINDINGS OF FACT

1.  In an unappealed decision dated in April 1991, the RO 
determined that new and material evidence had not been 
submitted to reopen a claim for entitlement to service 
connection for osteoarthritis of the lumbar spine.

2.  The veteran was notified of the decision by letter dated 
April 1991 and he was notified of his rights to appeal that 
decision within one year.

3.  In a decision dated July 2002, the RO reopened the claim.  
Evidence received since the RO's April 1991 decision, which 
was not previously of record, and which is not cumulative of 
other evidence of record, bears directly and substantially 
upon the specific matter under consideration, and is so 
significant that it must be considered in order to fairly 
decide the merits of the claim. 


CONCLUSIONS OF LAW

1.  The RO's April 1991 decision, which determined that new 
and material evidence had not been submitted to reopen the 
claim for entitlement to service connection for 
osteoarthritis of the lumbar spine, became final.  38 
U.S.C.A. § 7104(b) (West 2002).

2.  New and material evidence has been received since the 
RO's April 1991 decision denying the veteran's claim; thus 
the claim for service connection for osteoarthritis of the 
lumbar spine is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 
C.F.R. § 3.156 (2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. New and Material

Applicable law provides that a claim which is the subject of 
a prior final decision may nevertheless be reopened upon 
presentation of new and material evidence.  See 38 U.S.C.A. 
§ 5108.  It is noted that the RO has determined that new and 
material evidence has been submitted and reopened the 
veteran's claim.  However, the Board has an obligation to 
make an independent determination of its jurisdiction 
regardless of findings or actions by the RO.  Rowell v. 
Principi, 4 Vet. App. 9, 15 (1993); Barnett v. Brown, 8 Vet. 
App. 1 (1995), aff'd, 83 F.3d 1380 (Fed. Cir. 1996).

Under section 3.156 of the Code of Federal Regulations, when 
presented with a claim to reopen a previously finally denied 
claim, VA must determine if new and material evidence has 
been submitted.  38 C.F.R. § 3.156.  New and material 
evidence is defined as follows: [E]vidence not previously 
submitted to agency decision makers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  Id.  The Board acknowledges 
that the regulation regarding new and material evidence was 
recently amended.  38 C.F.R. § 3.156(a) (2004).  The 
amendment to 38 C.F.R. § 3.156(a) applies only to claims to 
reopen a finally decided claim received on or after August 
29, 2001.  The appellant's application to reopen his claim of 
entitlement to service connection for the condition in issue 
was submitted in February 2000 and, therefore, the amended 
version of the regulation does not apply.

The most recent and final denial of this claim was the RO's 
decision dated April 1991.  The veteran was notified of that 
decision and his appeal rights by letter dated in April 1991.  
He did not appeal.  Therefore, the April 1991 rating decision 
remains final, and the Board must determine if new and 
material evidence has been submitted since the RO's April 
1991 decision.  See 38 U.S.C.A. § 5108.  When determining 
whether the evidence is new and material, the specified basis 
for the last final disallowance must be considered.  See 
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  The RO denied 
the veteran's service connection claim because there was no 
evidence of residuals of a back injury.  

The evidence of record at the time of the RO's April 1991 
decision included the veteran's service medical records 
(SMRs).  A private physician's note included in the SMRs 
indicates that the veteran incurred a low back strain in 
September 1970.  Symptoms recurred in January 1971.  A back 
injury was not noted during the veteran's February 1971 
induction examination.  However, an X-ray of the lower spine 
was recommended.  In addition, during the veteran's initial 
active duty period, he complained of low back pain on several 
occasions.  He told examiners that he had injured his back 
prior to service.  Finally, there were no back injuries noted 
on a September 1972 entry examination for the National Guard 
(conducted at the end of the veteran's active duty period.)  

In addition, at the time of the RO's April 1991 decision, the 
claims file included a VA Medical Center Hospital discharge 
summary dated December 1990.  The veteran was admitted for 
reasons unrelated to back problems.  However, an X-ray 
revealed mild thoracic osteoporosis.

In April 1991, the RO determined that new and material 
evidence had not been presented to reopen the veteran's claim 
for service connection for osteoarthritis or the lumbar 
spine.  There was no appeal, and the decision became final.  

The evidence submitted since the RO's April 1991 decision 
included the veteran's National Guard records.  The veteran 
had no complaints of back pain when he enlisted.  A Statement 
of Medical Examination dated June 1985 indicates that the 
veteran incurred a back muscle strain while pulling a block 
of ice during Active Duty for Training (ACTDUTRA).  He 
reported no history of back problems.  The veteran was put on 
light duty status for several days.  Upon receipt of this new 
and material evidence, the RO reopened the claim in July 2002 
because of the additional records from the National Guard.  
However, the RO then denied the claim of service connection.

The Board finds that new and material evidence has been 
presented since the RO's April 1991 decision.  Specifically, 
the records of the veteran June 1985 back injury during 
active duty for training are new and material under the 
regulations because the evidence relates to incurrence of a 
back disability during duty with the National Guard.  The 
Board therefore finds that the submitted evidence bears 
directly and substantially upon the issue at hand, that this 
evidence is probative of the issue at hand, and so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  See Hodge v. West, 155 F.3d 
1356, 1363 (Fed. Cir. 1998).  Therefore, the claim is 
reopened.


ORDER

To the extent that the claim is reopened, the appeal is 
allowed subject to further action on the issue of service 
connection for low back disability.


REMAND

Turning to the substantive issue of service connection for 
the low back disability in issue, it is apparent that further 
development of the medical evidence is required to resolve 
some of the medical uncertainties which have arisen in this 
case.  

Accordingly, the case is REMANDED back to the RO via the 
Appeals Management Center in Washington DC for the following 
action:  

1.  Arrangements should be made to have 
the veteran undergo a special orthopedic 
examination in order to ascertain the 
nature of any low back disability 
present.  It is imperative that the 
claims folder be made available to the 
examiner for review.  After reviewing the 
claims folder in depth, the examiner 
should be asked to respond to the 
following questions: 
(a)  Does the evidence clearly and 
unmistakably show the presence of 
chronic low back disability prior to 
the veteran's entry into service in 
February 1971 and, if so, does the 
evidence show clearly and 
unmistakably that the preservice 
back disability was not aggravated 
during service. from February 1971 
to September 1972.

(b)  If the record does not show the 
presence of chronic back disability 
prior to service, is it at least as 
likely as not (50 percent 
probability or more) that the 
veteran manifested a chronic back 
disability in service from February 
1971 to September 1972.

(c)  If it is determined that 
chronic low back disability was not 
manifested either prior to or during 
the veteran's service in 1971-72, is 
it at least as likely as not that 
the veteran initially manifested 
chronic back disability on active 
duty for training in June 1985 (see 
medical record dated June 20, 1985).
The reasoning which forms the basis of 
the opinions should be fully set forth.  
All indicated tests and x-ray 
examinations should be conducted.

2.  The RO should then readjudicate the 
issue on appeal.  If the determination 
remains unfavorable to the veteran, he 
and his representative should be 
provided with a supplemental statement 
of the case (SSOC) that addresses all 
relevant actions taken on the claim for 
benefits.  The veteran should be given 
an opportunity to respond to the SSOC.  
The case should then be returned to the 
Board for further appellate 
consideration, if otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                        
____________________________________________
	C.W. SYMANSKI
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


